Case: 19-11777   Date Filed: 02/13/2020   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11777
                         Non-Argument Calendar
                       ________________________

                        Agency No. A095-075-256



BLANCA L. RAMOS,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (February 13, 2020)



Before BRANCH, TJOFLAT, and, FAY, Circuit Judges.

PER CURIAM:
                 Case: 19-11777    Date Filed: 02/13/2020   Page: 2 of 6


       Blanca Ramos, a native and citizen of Honduras, petitions us to review an

order from the Board of Immigration Appeals (“BIA”) denying her motion to

reopen and terminate her removal proceedings. The Department of Homeland

Security (“DHS”) issued Ramos’s notice to appear (“NTA”) in 2009, alleging that

she was subject to removal under Immigration and Naturalization Act (“INA”)

§ 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B). Ramos’s NTA did not include the time

and date of her removal proceedings. Ramos now argues that the immigration

judge (“IJ”) lacked jurisdiction over her removal proceedings based on the

Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018).

       We review our subject matter jurisdiction de novo. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam). We lack

jurisdiction to consider a claim raised in a petition for review “unless the petitioner

has exhausted [her] administrative remedies with respect thereto.” Id.; see also

INA § 242(d)(1), 8 U.S.C. § 1252(d)(1) (“A court may review a final order of

removal only if . . . the alien has exhausted all administrative remedies available to

the alien as of right . . . .”).

       The INA provides that an IJ shall conduct proceedings to determine whether

an alien is removable from the United States. INA § 240(a)(1), 8 U.S.C.

§ 1229a(a)(1). The statute does not explicitly state the conditions upon which

jurisdiction vests with the IJ, but the Justice Department’s regulations provide that


                                           2
              Case: 19-11777     Date Filed: 02/13/2020    Page: 3 of 6


“[j]urisdiction vests . . . when a charging document is filed with the Immigration

Court.” 8 C.F.R. § 1003.14(a). For proceedings begun after April 1, 1997, a

“charging document” includes an NTA. Id. § 1003.13. The regulations provide

that an NTA must contain certain information, including the nature of the

proceedings and the charges against the alien. The time and date of the hearing,

however, are not required. Id. § 1003.15. Instead, the regulations state that the

NTA shall provide the location, time, and date of the initial removal hearing

“where practicable,” and that, if the NTA omits that information, the IJ must

provide notice of that information to the parties. Id. § 1003.18(b).

      In Pereira, the Supreme Court considered a question “at the intersection of”

§ 1229(a), regarding the contents of an NTA, and the “stop-time” rule for

cancellation of removal in 8 U.S.C. § 1229b(d)(1). Pereira, 138 S. Ct. at 2109–10.

To be eligible for cancellation of removal, an alien must be continuously

physically present in the United States for a certain length of time, and the stop-

time rule states that the period of continuous physical presence stops, in certain

circumstances, “when the alien is served a notice to appear under section 1229(a).”

INA § 240A(d)(1), 8 U.S.C. § 1229b(d)(1). The Supreme Court in Pereira

concluded that a putative NTA that does not specify the time or place of the

removal proceedings does not trigger the stop-time rule and thus does not end the

alien’s continuous physical presence in the United States for purposes of


                                          3
              Case: 19-11777     Date Filed: 02/13/2020    Page: 4 of 6


cancellation of removal eligibility. Pereira, 138 S. Ct. at 2110. The Supreme

Court reasoned that a “putative notice to appear that fails to designate the specific

time or place of the noncitizen’s removal proceedings is not a ‘notice to appear

under section 1229(a),’ and so does not trigger the stop-time rule.” Id. at 2113–14

(quoting INA § 240A(d)(1), 8 U.S.C. § 1229b(d)(1)).

      Although the Supreme Court in Pereira stated that it was deciding only a

“narrow question” about an eligibility requirement for cancellation of removal, id.

at 2110, it also acknowledged that the NTA flaw present in the case—the failure to

specify the time or place of the removal hearing—was present in nearly every NTA

that had been issued in recent years, id. at 2111. Consequently, Pereira gave rise

to a raft of claims by aliens asserting that their removal proceedings were void

because they were purportedly commenced by a “putative notice to appear” that

was “not a notice to appear under section 1229(a).” Id. at 2113–14 (quotation

marks omitted).

      In Perez-Sanchez v. U.S. Att’y Gen., we addressed a petitioner’s Pereira

claim that the IJ “never had jurisdiction over his removal case” because the NTA

“did not include either the time or date of his removal hearing.” 935 F.3d 1148,

1150 (11th Cir. 2019). As an initial matter, we concluded that we had jurisdiction

to review Perez-Sanchez’s Pereira claim, even though he did not raise it first

before the BIA. Id. at 1153. We explained that we “always have jurisdiction to


                                          4
               Case: 19-11777     Date Filed: 02/13/2020    Page: 5 of 6


determine our own jurisdiction,” and because our jurisdiction to review removal

proceedings extends only to final orders of removal, we necessarily had to

determine whether there was a valid final order of removal granting us jurisdiction.

Id. Thus, Perez-Sanchez’s failure to exhaust the claim before the agency did not

deprive us of jurisdiction. Id.

      Turning to the merits, we first determined that the NTA was

“unquestionably deficient” under § 1229(a) for failing to specify the time and date.

Id. We rejected the government’s argument that we should defer to the BIA’s

interpretation in Matter of Bermudez-Cota that an NTA that omits the time and

date of the hearing is not deficient under § 1229(a) so long as a notice of hearing

containing such information is sent later. Id. at 1153–54. We reasoned that

Pereira foreclosed any argument that a statutory defect in an NTA could be later

cured by a subsequent notice of hearing including the time and date. Id. at 1154.

We stated that “a notice of hearing sent later might be relevant to a harmlessness

inquiry, but it does not render the original NTA non-deficient.” Id.

      Nonetheless, we concluded in Perez-Sanchez that the defective NTA did not

deprive the agency of jurisdiction over the removal proceedings because the

statutory “time-and-place requirement” did not “create a jurisdictional rule,” but

was instead a “claim-processing rule.” Id. at 1154–55. Similarly, we concluded

that 8 C.F.R. § 1003.14, “despite its language, sets forth not a jurisdictional rule


                                           5
              Case: 19-11777     Date Filed: 02/13/2020   Page: 6 of 6


but a claim-processing one,” reasoning that “an agency cannot fashion a procedural

rule to limit jurisdiction bestowed upon it by Congress.” Id. at 1155. Having

determined that the agency properly exercised jurisdiction over Perez-Sanchez’s

removal proceedings, we denied his petition for review as to his Pereira claim. Id.

at 1157. Finally, to the extent Perez-Sanchez claimed he was entitled to a remand

because the NTA otherwise violated the agency’s claim-processing rules, we

dismissed the petition for lack of jurisdiction because the claim was unexhausted.

Id.

      Here, Ramos’s claim that the IJ lacked jurisdiction over her removal

proceedings is foreclosed by our decision in Perez-Sanchez. While her NTA was

defective for failing to specify the time and date of her removal hearing, neither

§ 1229(a) nor § 1003.14 are jurisdictional rules, and the IJ therefore properly

exercised jurisdiction over her proceedings. Ramos has not raised a claim-

processing claim before the BIA or this Court. Accordingly, we deny her petition

to reopen and terminate her removal proceedings.

      PETITION DENIED.




                                          6